Title: To James Madison from Jacob Adams, 4 August 1808
From: Adams, Jacob
To: Madison, James



Sir
Baltimore August 4th. 1808

The Inclosed I have This day received P my fast Sailing Brig Dove, Cap Child from Madiera who has performed his voyage in Less than 3 mo. after being detaind for a considerable time in Madiera.  Should you have any occasion for a dispatch vessel, She is at your Command.  I will let her go, to any part of the world, at a moderate price, In order to give employ & bread to the Crew who I have had onboard for a considerable time.  I will engage to have her ready in four days notice.  With Sincere regard I Remain Sir in haste Your most Obet Sert

Jacob Adams

